DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 10/8/2018.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been examined under the effective filing date of 10/18/2017. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: determination unit and management unit.
The specification identifies a CPU programmed with a first algorithm that determines whether or not a position of a sub terminal device is a position within a predetermined distance from a main terminal device, and determines whether or not a position of the sub terminal device is a position within an area which is an attendance target and a second algorithm to that manages an attendance status of an owner of the sub terminal device, based on a determination result of the determination unit.  Both claim elements use generic placeholders (a unit) coupled to a function and invoke § 112(f).  The broadest reasonable interpretation of these elements is limited to a CPU programmed with the first and second algorithms and their equivalents. 
The elements are definite because the corresponding structure is a computer linked to the algorithms that perform the claimed functions.  
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because, Step 1: while the claimed invention falls under statutory categories of processes and/or machines, Step 2A Prong 1: the claims recite a method and/or system for tracking a user’s attendance. These limitations are directed to the abstract idea of organizing human activity in the form of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), without significantly more.
Step 2A Prong 2: The judicial exception is not integrated into a practical application because the claims as a whole, looking at the additional elements of a computer system, including determination and management units, and biometric authentication, individually and in combination, merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f.)  Simply using a computer device and/or computing technologies to perform an abstract idea does not constitute a practical application.
Step 2B: Said claims recite no additional elements sufficient to amount to significantly more than the judicial exception because nothing in the claims suggest anything more than using a computer as a tool to perform an abstract idea.  As stated above, these additional elements as 
These additional elements, while adding benefit to the invention, are merely add-ons and therefore constitute nothing more than descriptive language to the core limitations. They add helpful context, but have no impact on statutory subject matter eligibility and introduce no new abstract idea.	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Dyer et al. (Pub No. US 2017/0301029 A1.)
Regarding Claims 1 and 19, Dyer discloses an attendance status management apparatus comprising: 
a determination unit that determines whether or not a position of a sub terminal device is a position within a predetermined distance from a main terminal device, and determines whether or not a position of the sub terminal device is a position within an area which is an attendance target (Dyer ¶0098; determine a relative distance between the communication badge device 102 and the transceiver (such as based on a received signals strength), from which the relative position (or physical location) of the communication badge device 102 can be determined.) 
a management unit that manages an attendance status of an owner of the sub terminal device, based on a determination result of the determination unit. (Dyer ¶0062; employee management system, a base unit…)

Regarding Claim 2, Dyer discloses the attendance status management apparatus according to claim 1, 
wherein the management unit manages the attendance status of the owner as attendance, in a case where the position of the sub terminal device determined by the determination unit is the position within the predetermined distance from the main terminal device, and the position of the sub terminal device is the position within the area which is the attendance target. (Dyer ¶0091; wearable element may include heart rate, temperature, motion sensors, orientation sensors, other sensors or monitors, or any combination thereof, which measurement data can be included in the activity data. In certain embodiments, activity data may be analyzed to determine particular movements and may be correlated in time and space (and optionally in response to user input) to determine a particular action.)

Regarding Claims 3 and 4, Dyer discloses the attendance status management apparatus according to claim 1, 
wherein the management unit manages the attendance status of the owner as absence, in a case where the position of the sub terminal device determined by the determination unit is at least one of the position outside the predetermined distance from the main terminal device or the (Dyer ¶0088; communication badge device may be processed to determine detailed motion and intensity data, position data (within a facility), audio signal processing data to determine audio interactions, time and attendance data.)

Regarding Claims 5 and 8, Dyer discloses the attendance status management apparatus according to claim 1, further comprising: 
a reception unit (Dyer Fig. 1; 124 transceiver) that receives main terminal position information indicating a position of the main terminal device and sub terminal position information indicating a position of the sub terminal device, 
wherein the determination unit performs the determination, based on the main terminal position information and the sub terminal position information received by the reception unit. (Dyer ¶0008; FIG. 2 depicts a block diagram of a system including a communication badge device that can be used to provide activity-based monitoring.)

Regarding Claims 6 and 9, Dyer discloses the attendance status management apparatus according to claim 5, 
wherein the reception unit receives the main terminal position information from the main terminal device or the sub terminal device (Dyer Fig. 29; receive data from a base unit,) and receives the sub terminal position information from the main terminal device or the sub terminal device. (Dyer ¶0081; communication badge device may be configured to track and record employee activities during a work shift, receive and send messages to the human resources system, the base unit, the computing device, other communication badge devices, or any combination thereof.)

Regarding Claim 7, Dyer discloses the attendance status management apparatus according to claim 5, 
wherein the management unit manages the attendance status of the owner as attendance, only in a case where the position of the main terminal device according to the main terminal position information is a position within the area which is the attendance target. (Dyer ¶0088; data collected by the communication badge device may be processed to determine detailed motion and intensity data, position data (within a facility).)

Claim 10, Dyer is rejected on the same basis as claim 7, with the additional limitations of, 
wherein the reception unit further receives main terminal position information indicating a position of the main terminal device. (Dyer Fig. 29; receive data from a base unit.)

Regarding Claim 11, Dyer discloses the attendance status management apparatus according to claim 5, 
wherein the reception unit receives the sub terminal position information obtained from the sub terminal device whose owner is authenticated by biometric authentication. (Dyer ¶0096; base unit 108 may include a biometric sensor configured to capture biometric data associated with an employee and to log in, authenticate, and dispense badges in response to a biometric match with biometric data included in employee data 118.)

Regarding Claim 12, Dyer discloses the attendance status management apparatus according to claim 1, 
wherein the main terminal device transmits a beacon signal to which a transmission target is attached, to the sub terminal device, and 
wherein the predetermined distance is a distance reached by the beacon signal. (Dyer ¶0098; RF signal sources 112 may be radio frequency identification (RFID) beacons that provide a wireless signal that can be detected by the transceiver of the communication badge device 102 to determine a relative distance between the communication badge device 102 and the transceiver.)

Regarding Claim 13, Dyer discloses the attendance status management apparatus according to claim 1, 
wherein the determination unit performs the determination for each attendance target where the attendance status of the owner of the sub terminal device is managed, and 
wherein the management unit accumulates information indicating an attendance status of the owner to be managed, for each attendance target. (Dyer ¶0160; HR server application 507 can include a scheduling analytics module 528 that, when executed, may cause the processor 502 to process scheduling data, attendance data, and other data.)

Regarding Claims 14 and 15, Dyer discloses the attendance status management apparatus according to claim 13, further comprising: 
an accepting unit that accepts an output instruction of attendance information for displaying attendance status, 
(Dyer ¶0129; communication badge device 102 can include a processor 202 coupled to a network 104 through a network interface 204. The processor 202 can be coupled to a memory 206. The processor 202 may be coupled to a base unit interface 208 configured to couple to the base unit 108. In some embodiments, the base unit interface 208 may include a recharge and communications interface. The base unit interface 208 may be coupled to a power management unit 210 that is coupled to a battery 212 and to the processor 202. The processor may also be coupled to a touchscreen display 214, which may be configured to display information, provide user-selectable options, and receive inputs from a user.)

Regarding Claim 16, Dyer discloses the attendance status management apparatus according to claim 14, 
wherein the attendance information includes information on a distance between the main terminal device and the sub terminal device. (Dyer ¶0099; communication badge device 102 may be configured to collect and store activity data, including motion data, motion intensity data, position or location data, audio data, environment data, other data, or any combination thereof.)

Regarding Claim 17, Dyer discloses the attendance status management apparatus according to claim 14, 
(Dyer; FIG. 27 depicts a graph of voltage versus time for two locator units.)

Regarding Claim 18, Dyer discloses an attendance status management apparatus comprising: 
a management unit that manages an attendance status of an owner of a sub terminal device, based on whether or not a position of the sub terminal device is a position within a predetermined distance from a main terminal device and whether or not the position of the sub terminal device is a position within an area which is an attendance target. (Dyer ¶0091; wearable element may include heart rate, temperature, motion sensors, orientation sensors, other sensors or monitors, or any combination thereof, which measurement data can be included in the activity data. In certain embodiments, activity data may be analyzed to determine particular movements and may be correlated in time and space (and optionally in response to user input) to determine a particular action.)

Regarding Claim 20, Dyer discloses a non-transitory computer readable medium storing an attendance status management program causing a computer to function as: 
the determination unit and the management unit of the attendance status management apparatus according to claim 1. (Dyer ¶0131; The memory 206 may be configured to store data and to store instructions that, when executed, may cause the processor 202 to perform a variety of functions.)
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is (571)272-3662.  The examiner can normally be reached Monday through Friday from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at (571) 270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/            Examiner, Art Unit 3687                                                                                                                                                                                           

/NATHAN C UBER/            Supervisory Patent Examiner, Art Unit 3687